        Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 1 of 10
                                          REDACTED VERSION OF DOCUMENT
                                               SOUGHT TO BE SEALED.


     WILLKIE FARR & GALLAGHER LLP
 1   JONATHAN A. PATCHEN (SBN 237346)
     One Front Street
 2
     San Francisco, CA 94111
 3   Telephone: (415) 858-7594
     Fax: (415) 858-7599
 4   jpatchen@willkie.com
 5   Attorney for Non-Party Vance Loiselle
 6
                                 UNITED STATES DISTRICT COURT
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                          SAN JOSE DIVISION
 9
      UNITED STATES OF AMERICA
10
                                                        Case No. CR 18-00172 BLF
                                 Plaintiff,
11
            vs.                                         NOTICE OF MOTION AND
12                                                      MOTION OF NON-PARTY VANCE
      MICHAEL KAIL et al,                               LOISELLE TO MODIFY OR QUASH
13
                                                        THE TRIAL SUBPOENA TO VANCE
                                 Defendant.             LOISELLE
14

15                                                      Courtroom:    No. 3 – 5th Floor
                                                        Judge:        Hon. Beth L. Freeman
16                                                      Trial Date:   April 7, 2021
                                                        Hearing:      TBA
17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                    NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                      Case No. CR 18-00172 BLF
           Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 2 of 10




 1                                NOTICE OF MOTION AND MOTION

 2   TO THE CLERK OF THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS

 3   OF RECORD:

 4           PLEASE TAKE NOTICE that at a date and time to be set by the Court, before the Honorable

 5   Beth L. Freeman in Courtroom 3, 5th Floor, 280 South First Street, San Jose, California 95113, non-

 6   party Vance Loiselle, by and through his undersigned counsel, will, and hereby does, move the

 7   Court, pursuant to Rules 15 and 17 of the Federal Rules of Criminal Procedure, for an order

 8   modifying or quashing the government’s trial subpoena to Mr. Loiselle, dated January 25, 2021.

 9   Specifically, Mr. Loiselle moves the Court for an order providing for, in lieu of personal appearance

10   at trial, a Rule 15 deposition or for two-way videoconference testimony at trial. Absent such relief,

11   Mr. Loiselle moves to quash the subpoena.

12           This Motion is based upon this Notice of Motion and Motion, the Memorandum of Points

13   and Authorities below, the Declarations of Jonathan A. Patchen, Mr. Loiselle, and Dr. Katie Baird,

14   the pleadings and papers on file in this matter, and other materials or arguments as may be presented.

15                             STATEMENT OF ISSUE TO BE DECIDED

16            Whether this Court should order a Rule 15 deposition, permit two-way videoconference

17   testimony at trial, or otherwise modify or quash the government’s trial subpoena issued to Mr.

18   Loiselle, a non-party, in order to prevent an unreasonable and oppressive medical burden on and a

19   substantial health risk to Mr. Loiselle.

20                          MEMORANDUM OF POINTS AND AUTHORITIES

21    I.     Introduction

22            Non-Party Vance Loiselle has been subpoenaed to testify in this matter. Mr. Loiselle, who

23   lives in Boston, Massachusetts,

24

25                                              Traveling to San Jose presents substantial medical risk to

26   Mr. Loiselle.

27   19 and suffering severe—if not life-threatening—symptoms. Contracting COVID-19 would also

28
                                                 2
                     NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                       Case No. CR 18-00172 BLF
           Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 3 of 10




 1

 2   and the devastating personal cost it imposes on him and his family—returning.

 3            Mr. Loiselle is sensitive to the competing interests in this case that the Court must navigate

 4   to ensure a fair trial—the government has a strong interest in enforcing federal criminal law while

 5   the defendant has a constitutional right to confront witnesses. Nevertheless, neither of these

 6   interests are so compelling as to endanger the health of a non-party, out-of-state witness who is

 7   especially vulnerable to the risks posed by the COVID-19 pandemic due to his severe underlying

 8   health condition. Therefore, the Court should modify the subpoena to permit Mr. Loiselle to testify

 9   via deposition near his residence or via live two-way video conference at trial. And if no alternative

10   is available, then the Court should quash the subpoena in its entirety.

11   II.     Background

12              A. Mr. Loiselle’s Expected Testimony

13           The Government served a subpoena dated January 25, 2021 on Mr. Loiselle, a non-party,

14   seeking to compel his appearance in person to testify at trial in San Jose, California in the above-

15   captioned matter (the “Subpoena”). See Declaration of Jonathan A. Patchen (“Patchen Decl.”), Ex.

16   A. Mr. Loiselle was SumoLogic, Inc.’s Chief Executive Officer during the time period relevant to

17   the indictment. See Declaration of Vance Loiselle (“Loiselle Decl.”) ¶ 3. The government expects

18   Mr. Loiselle to testify about the products and services developed by SumoLogic, Inc., his

19   communications with Michael Kail (the “Defendant”), the circumstances of Defendant’s advisory

20   board role at SumoLogic, Inc., and shares and other items of value offered by SumoLogic, Inc. to

21   Defendant. See Dkt. 115 (United States’ Witness List) at 4.

22              B. Mr. Loiselle’s Personal Circumstances

23           Mr. Loiselle currently resides in Boston, Massachusetts. See Loiselle Decl. ¶ 4. He has

24   suffered severely for many years                                                                   See

25   Loiselle Decl. ¶ 5; Declaration of Dr. Katie Baird (“Dr. Baird Decl.”) ¶ 2. Mr. Loiselle has

26

27                           See Dr. Baird Decl. ¶ 3; Loiselle Decl. ¶ 5. Additionally, Mr. Loiselle has

28   also experienced some rare conditions associated
                                                  3
                      NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                        Case No. CR 18-00172 BLF
       Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 4 of 10




 1

 2             See Dr. Baird Decl. ¶ 3; Loiselle Decl. ¶ 6. The disease has had a significant impact on

 3   his health and well-being, as well as the well-being of his family. See Loiselle Decl. ¶ 12-13.

 4                                                                                  See Loiselle Decl. ¶ 7;

 5   Dr. Baird Decl. ¶ 4.

 6                                  See Dr. Baird Decl. ¶ 4.

 7

 8                       See Dr. Baird Decl. ¶ 5; Loiselle Decl. ¶ 8.

 9

10                                                                                     See Dr. Baird Decl.

11   ¶ 5; Loiselle Decl. ¶ 8-9.

12

13                                                             See Dr. Baird Decl. ¶ 6; Loiselle Decl. ¶ 9.

14   Mr. Loiselle should not travel for trial testimony. See Dr. Baird Decl. ¶ 7. See also Travel During

15   COVID-19, CDC (Feb. 16, 2021), https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-

16   during-covid19.html (warning against traveling, especially for at-risk persons); People with Certain

17   Medical Conditions, CDC (Feb. 3, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

18   precautions/people-with-medical-conditions.html (stating that “[a]dults of any age with certain

19   underlying medical conditions are at increased risk for severe illness from the virus that cause

20   COVID-19”).

21          If Mr. Loiselle were to travel across the country from Massachusetts to California in his

22   current condition, and contracted COVID-19

23

24                                                                                     See Dr. Baird Decl.

25   ¶ 6; Loiselle Decl. ¶ 10.

26

27                                           See Dr. Baird Decl. ¶ 6; Loiselle Decl. ¶ 11. In other words,

28
                                                4
                    NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                      Case No. CR 18-00172 BLF
            Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 5 of 10




 1               which has been life-altering in a positive way for Mr. Loiselle and his family. See Loiselle

 2    Decl. ¶ 12-13.

 3               C. Meet-and-Confer Efforts

 4             Counsel for Mr. Loiselle requested that, based on his unique medical circumstances, the

 5    United States and Mr. Kail consent to testimony by two-way videoconference.                 While the

 6    Government was willing to agree, Mr. Kail declined. See Patchen Decl., Exhs. B, C. Counsel for

 7    Mr. Loiselle later requested consent to a Rule 15 deposition in lieu of trial testimony. Neither the

 8    Government nor Mr. Kail responded to that request prior to the filing of this motion. See Patchen

 9    Decl., Exh. D.

10   III.     Legal Standard

11             This Court has the discretion to “quash or modify the subpoena if compliance would be

12    unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2); see also United States v. Berberian, 767

13    F.2d 1324 (9th Cir. 1985). Rule 17(c)(2) “requires a discretionary, case-by-case inquiry” and the

14    “factors the district court must consider under Rule 17(c)(2)—unreasonableness and

15    oppressiveness—cannot sensibly be converted into a mechanical rule enabling an escape from case-

16    by-case judgment.” United States v. Bergeson, 425 F.3d 1221, 1225 (9th Cir. 2005) (upholding a

17    district court order quashing a subpoena for testimony pursuant to Fed. R. Crim. P. 17(c)(2)).

18             The Confrontation Clause of the Sixth Amendment provides a criminal defendant the right

19    “to be confronted with the witnesses against him.” U.S. Const. amend. VI. As construed, the

20    Confrontation Clause guarantees the defendant a right to “physical, face-to-face confrontation at

21    trial.” Maryland v. Craig, 497 U.S. 836, 850 (1990). The right to face-to-face confrontation,

22    however, is not absolute. Id. at 844, 849 (noting that while “the Confrontation Clause reflects a

23    preference for face-to-face confrontation,” defendants do not have an “absolute right to a face-to-

24    face meeting with witnesses against them at trial”). Denial of such confrontation is appropriation

25    where it is necessary to further an important public policy, and the reliability of the testimony is

26    otherwise assured. Id. at 850.

27

28
                                                   5
                       NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                         Case No. CR 18-00172 BLF
           Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 6 of 10




 1   IV.     Argument

 2            Mr. Loiselle is willing testify at trial. But in-person, trial testimony in San Jose subjects Mr.

 3   Loiselle to potentially grave medical risks in light of the COVID-19 pandemic, his severe pre-

 4   existing health condition,                                                His medical condition amply

 5   satisfies the important public policy standard. And Mr. Loiselle is willing to be deposed or to testify

 6   via two-way video conference. Either option meets the standard of maintaining the reliability of

 7   Mr. Loiselle’s testimony. The Subpoena should be thus modified.

 8           A. Protecting Mr. Loiselle’s Health Is an Important Public Policy

 9            Mr. Loiselle life, health, and well-being would be jeopardized if he were forced to testify in-

10   person at trial. And this is not a generalized fear of COVID-19, but a specific threat based on Mr.

11   Loiselle’s unique health status and on-going medical treatment.

12            There can scarcely be a more important public policy than ensuring the health and safety of

13   the witnesses who testify at trial. See, e.g., United States v. Crittenden, No. 4:20-CR-7 (CDL), 2020

14   WL 4917733 (M.D. Ga. Aug. 21, 2020) (holding that the mask requirement does not violate a

15   defendant’s rights under the Confrontation Clause because it is necessary to further an important

16   public policy: ensuring the safety of everyone in the courtroom in the midst of a unique global

17   pandemic); United States v. Clemons, No. CR RDB-19-0438, 2020 WL 6485087 (D. Md. Nov. 4,

18   2020) (same); see also United States v. de Jesus-Casteneda, 705 F.3d 1117, 1120 (9th Cir. 2013)

19   (holding that confidential informant’s disguise in the form of a wig and mustache at trial was

20   necessary to further an important state interest, namely a witness's safety).

21            Indeed, the Ninth Circuit has indicated that a witness’s medical condition can satisfy the

22   important public policy standard. See United States v. Carter, 907 F.3d 1199, 1208-09 (9th Cir.

23   2018) (“We also realize that there may be some cases in which it is truly necessary to forgo physical

24   confrontation at trial due to a witness's medical condition.”) (citing Horn v. Quarterman, 508 F.3d

25   306, 310, 320 (5th Cir. 2007) (finding Craig’s “necessity-based exception” satisfied on habeas

26   review when the witness was “terminally ill with cancer and being treated in [another state]”)); see

27   also United States v. Sapse, 2012 WL 5334630, *2-3 (D. Nev. 2012) (extreme health-related issues

28   prevented witnesses from traveling to testify).
                                                  6
                      NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                        Case No. CR 18-00172 BLF
       Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 7 of 10




 1          Here, travel across the country—from Boston to San Jose—poses extreme and unacceptable

 2   health risks to Mr. Loiselle. His doctor has indicated that he should not be forced to do so. See Dr.

 3   Baird Decl., ¶ 7. Excusing Mr. Loiselle from in-person testimony at trial is, therefore, necessary

 4   to serve an important public policy.

 5         B. Mr. Loiselle’s Proposed Alternatives Satisfy the Reliability Requirement

 6          Mr. Loiselle is willing to sit for an in-person deposition in Boston. As an alternative, he is

 7   willing to testify via two-way videoconference. Either satisfies the second Craig element.

 8          First, the Ninth Circuit has established a preference for in-person confrontation via

 9   deposition over remote, but at-trial, testimony. United States v. Harris, No. 19-10006, 2020 WL

10   7706625 (9th Cir. Dec. 29, 2020) (holding that United States v. Carter establishes a preference for

11   in-person depositions over two-way videoconference because the former preserves the “right to

12   physical face-to-face confrontation”).

13          Undoubtedly, Mr. Loiselle’s establishing of the first element of the Craig test satisfies Rule

14   15’s “exceptional circumstances” and “interest[s] of justice” standard. Fed. R. Crim. P. 15(a)(1).

15   And this Court “retains broad discretion in granting a Rule 15(a) motion, and considers the particular

16   circumstances of each case to determine whether the exceptional circumstances requirement has

17   been satisfied.” United States v. Omene, 143 F.3d 1167, 1170 (9th Cir. 1998) (internal citation and

18   quotation marks omitted).

19          Thus, Mr. Loiselle proposes an in-person deposition to be held in Boston—precisely the

20   remedy the Ninth Circuit has endorsed to maintain confrontation. See Carter, 907 F.3d at 1209

21   (“Although live, in-person testimony would be preferable to out-of-court testimony, a deposition

22   would have at least preserved Carter’s right to physical confrontation.”). Counsel for Mr. Loiselle

23   is happy to facilitate arrangements so that all necessary parties may be present at the deposition in

24   a socially distant and safe manner. Indeed, because Mr. Kail is the only person with the right to

25   physical confrontation, only he need be present—counsel for the United States, Mr. Kail, and Mr.

26   Loiselle could appear at the deposition via two-way video—reducing the travel burden, potential

27   schedule conflicts, and impact on pre-trial preparations. See Carter, 907 F.3d at 1209 (“Indeed,

28   Craig itself notes that the ‘denial of face-to-face confrontation would be unnecessary’ if the witness
                                                7
                    NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                      Case No. CR 18-00172 BLF
        Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 8 of 10




 1   could testify elsewhere ‘with the defendant present.’”); United States v. Yates, 438 F.3d 1307, (11th

 2   Cir. 2006) (noting, repeatedly, that what matters is the witness and defendant being “in the same

 3   room.”). The deposition would be videotaped and admissible portions—an issue outside the

 4   purview of this motion—could be played before the jury.

 5           Therefore, in the interests of justice, the Court should modify the Subpoena to order Mr.

 6   Loiselle to testify via deposition near his home in Boston, Massachusetts at a date on or before the

 7   start of trial on April 7, 2021.

 8           Second, should Mr. Kail object to such a deposition, then the Court should order testimony

 9   via two-way videoconference. Although witnesses availability for deposition would ordinarily

10   render videoconference testimony unnecessary, that changes when the Defendant opposes the

11   option that would preserve physical, in-person confrontation. At that point, the Court should then

12   opt for the alternative that protects the “at trial” aspect of the Confrontation right. Two-way video

13   conference (e.g., testimony by Zoom) satisfies that standard. See Craig, 497 U.S. at 851 (“Although

14   we are mindful of the many subtle effects face-to-face confrontation may have on an adversary

15   criminal proceeding, the presence of these other elements of confrontation—oath, cross-

16   examination, and observation of the witness' demeanor—adequately ensures that the testimony is

17   both reliable and subject to rigorous adversarial testing in a manner functionally equivalent to that

18   accorded live, in-person testimony.”).

19           Counsel for Mr. Loiselle understands that the Court has the ability to conduct live two-way

20   video conferences via Zoom. As such, Mr. Loiselle proposes testifying at trial via Zoom. In order

21   to preserve as many aspects of confrontation as possible:

22      a. Mr. Loiselle’s testimony would be elicited as if he were present in the courtroom in San Jose;

23      b. Mr. Loiselle would take an oath or affirmation administered by the Court’s Courtroom

24          Deputy in San Jose;

25      c. During his testimony, Mr. Loiselle could observe and hear Defendant and counsel;

26      d. During his testimony, Defendant could observe Mr. Loiselle;

27      e. The jury could observe Mr. Loiselle’s demeanor during direct and cross examination; and

28      f. Defense counsel would have a full and fair opportunity to cross examine Mr. Loiselle.
                                                 8
                     NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                       Case No. CR 18-00172 BLF
          Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 9 of 10




 1   And, unlike in a courtroom, Defendant and the jury would be able to see Mr. Loiselle’s face clearly

 2   as the need for a mask would be obviated. Mr. Loiselle is also amenable to any additional procedural

 3   safeguards the Court imposes.

 4          C. If No Alternative to In-Person Testimony Exists, The Subpoena Should Be Quashed.

 5           Preserving Mr. Loiselle’s health and well-being is an important interest. Traveling to testify

 6   poses a dangerous and serious health risk to Mr. Loiselle. Mr. Loiselle has proposed alternatives

 7   that would permit testimony in a safe manner. But if those alternatives are not adopted by the Court,

 8   then the Court should quash the Subpoena in its entirety. It is unreasonable and oppressive to require

 9   Mr. Loiselle, a non-party, to travel thousands of miles during a pandemic

10                                 jeopardizing both his current health and the efficacy of a treatment

11   regime that has allowed him to resume a semi-normal life for the last fifteen years. Because the risk

12   of travelling for Mr. Loiselle is simply too great to require personal attendance at trial, the Court

13   should—as a last resort—quash the Subpoena in its entirety.

14   V.     CONCLUSION

15           The Court should modify the Subpoena to permit Mr. Loiselle to testify via deposition near

16   his residence or via live two-way video conference at trial or, in the alternative, the Court should

17   quash the Subpoena in its entirety.

18
     Dated: March 16, 2021
19

20                                                       By: /s/ Jonathan A. Patchen_____
                                                             JONATHAN A. PATCHEN
21
                                                         WILLKIE FARR & GALLAGHER LLP
22
                                                         Jonathan A. Patchen (CA 237346)
23                                                       One Front Street
                                                         San Francisco, CA 94111
24
                                                         Telephone: (415) 858-7594
25                                                       Fax: (415) 858-7599
                                                         jpatchen@willkie.com
26
                                                         Attorney for Vance Loiselle
27

28
                                                 9
                     NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                       Case No. CR 18-00172 BLF
       Case 5:18-cr-00172-BLF Document 153-3 Filed 03/17/21 Page 10 of 10




                                      CERTIFICATE OF SERVICE
 1
            I, Jonathan A. Patchen, hereby certify that a true copy of the foregoing NOTICE OF
 2

 3   MOTION AND MOTION OF NON-PARTY VANCE LOISELLE TO MODIFY OR QUASH THE

 4   TRIAL SUBPOENA TO VANCE LOISELLE was filed manually via on March 16, 2021 at the

 5   Clerk’s Office Entrance, 2nd Floor, 280 South 1st Street, San Jose, California 95113 and served on
 6   all counsel of record via electronic mail at the following addresses:
 7

 8   Colin Christopher Sampson
     Daniel Kaleba
 9   Erin A. Cornell
     United States Attorney's Office
10   Email: colin.sampson@usdoj.gov
     Email: daniel.kaleba@usdoj.gov
11
     Email: erin.cornell@usdoj.gov
12
     Julia Mezhinsky Jayne
13   Ashley Riser
     Jayne Law Group
14   Email: julia@jaynelawgroup.com
15   Email: ashley@jaynelawgroup.com

16
                                                         By: /s/ Jonathan A. Patchen
17                                                           JONATHAN A. PATCHEN
18

19

20

21

22

23

24

25

26

27

28
                                                10
                    NOTICE OF MOTION AND MOTION TO MODIFY OR QUASH SUBPOENA
                                      Case No. CR 18-00172 BLF
